 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MATTHEW BRYAN MARTIN,                            No. 2:17-cv-01538 KJM GGH
12                       Petitioner,
13           v.                                        ORDER
14    SCOTT FRAUENHEIM,
15                       Respondent.
16

17          Petitioner has requested a 45-day extension of time to file objections to the Findings and

18   Recommendations filed on December 10, 2018. ECF No. 19. However, as the required filing is

19   only concerning explained objections, and not the filing of an entire brief anew, the undersigned

20   will extend time for 30 days. Good cause appearing, IT IS HEREBY ORDERED that:

21          1. Petitioner’s request for an extension of time (ECF No. 19) is granted in part; and

22          2. Petitioner shall file his objections to the Findings and Recommendations no later than

23   30 days from the date of this order.

24   Dated: December 27, 2018

25                                                   /s/ Gregory G. Hollows

26                                          UNITED STATES MAGISTRATE JUDGE

27

28
